In a negligence action to recover damages for personal injuries, defendant Town of Ramapo appeals from an order of the Supreme Court, Rockland County (Wood, J.), entered July 17, 1984, which denied its motion for summary judgment dismissing plaintiff’s complaint insofar as it is asserted against it and the codefendants’ cross claims against it.
Order affirmed, with costs.
A material issue of fact exists as to responsibility for maintenance of the road on which plaintiff’s accident took place and the extent to which the road’s maintenance contributed to the accident. Since a triable issue of fact exists, summary judgment was properly denied (see, Sillman v Twentieth Century-Fox Film Corp., 3 NY2d 395; CPLR 3212 [b]). Mollen, P. J., Titone, O’Connor and Rubin, JJ., concur.